United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3467
                                   ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Jose Cruz Hermosillo-Banuelos,      *
                                    * [UNPUBLISHED]
            Appellant.              *
                               ___________

                             Submitted: May 25, 2004
                                 Filed: June 1, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Jose Cruz Hermosillo-Banuelos appeals the sentence the district court1 imposed
after he pleaded guilty to conspiring to distribute more than 500 grams of a mixture
or substance containing methamphetamine, in violation of 21 U.S.C. § 846.
Hermosillo-Banuelos argues the district court clearly erred in denying him a minor-
participant reduction under U.S.S.G. § 3B1.2. See United States v. Lopez-Arce, 267
F.3d 775, 784 (8th Cir. 2001) (standard of review).


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
       We find no clear error, because Hermosillo-Banuelos knew that he was
transporting drugs, the transaction involved a significant quantity, and he was to
receive $1,000 for his role in the transaction. See U.S.S.G. § 3B1.2, comment. (n.5)
(minor participant means “a defendant . . . who is less culpable than most other
participants, but whose role could not be described as minimal”); United States v.
Santos-Garcia, 313 F.3d 1073, 1081 (8th Cir. 2002) (role as courier does not
automatically entitle defendant to downward adjustment); cf. United States v. Ortiz,
236 F.3d 420, 422 (8th Cir. 2001) (affirming denial of minor-participant reduction
where defendant drove car used for transporting drugs and seemed quite aware of
what was happening during drug sale); United States v. Alverez, 235 F. 3d 1086,
1090-91 (8th Cir. 2000) (affirming denial of minor-participant reduction where
defendant was aware of substantial quantity of narcotics in spare tire, and even
though defendant may have only acted as courier, his sentence was based solely on
quantity of drugs found in his vehicle), cert. denied, 532 U.S. 1031 (2001).
Accordingly, we affirm.
                        ______________________________




                                        -2-